United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1212
Issued: February 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2010 appellant filed a timely appeal of the February 24, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$3,456.00 overpayment of compensation for the period July 10 to October 29, 2005; and
(2) whether the Office properly determined that appellant was at fault in creating the
overpayment of compensation.
FACTUAL HISTORY
On November 18, 1988 appellant, then a 37-year-old mail handler, sustained a right knee
injury at work. The Office accepted dislocation of the right patella and patellofemoral pain

syndrome and authorized an open lateral release. Appellant worked intermittently after the
injury. She accepted a part-time job on September 21, 1995 and stopped work on July 1, 2004.1
In an April 13, 2005 letter, the Office notified appellant that she returned to work as a
mail handler on September 21, 1995 but abandoned the position on July 1, 2004 without a valid
reason. It noted that she remained out of work and received compensation based upon a loss of
wage-earning capacity for four hours per day. The Office advised that the position remained
available and that the job constituted suitable work. Appellant was informed that she had 30
days to accept the position or provide reasons for refusing. She was informed that the provision
of 5 U.S.C. § 8106(c)(2) provides for termination of compensation if an employee is shown to
have abandoned a suitable job.
On May 23, 2005 the Office advised appellant that it considered the reasons given by her
for abandoning the position and found them to be invalid. It afforded her 15 additional days to
report for duty and advised her of the provisions of section 8106(c)(2).
In a June 28, 2005 decision, the Office terminated appellant’s monetary compensation,
effective July 10, 2005, on the grounds that she abandoned suitable work.2
In a November 10, 2005 file memorandum, the Office noted that appellant’s
compensation was terminated on July 10, 2005 but she continued to receive wage-loss benefits
through November 10, 2005. Appellant was paid for 112 days and an overpayment of $3,456.00
was created. In a November 10, 2005 manual adjustment form, the Office calculated that a
$3,456.00 overpayment occurred from July 10 to October 29, 2005. In a November 16, 2005
telephone call memorandum, it discussed the overpayment with appellant. Appellant advised
that she received compensation checks after the Office terminated her compensation on July 10,
2005 and had cashed the checks.
On November 16, 2005 the Office informed appellant that it made a preliminary
determination that she had received a $3,456.00 overpayment of compensation from July 10 to
October 29, 2005 because she received wage-loss benefits after the Office terminated her
monetary compensation. It found that she was paid $3,456.00 in compensation from July 10 to
October 29, 2005. The Office explained how the overpayment was calculated and found that
appellant was at fault in creating the overpayment because she accepted payment that she knew
or reasonably should have known to be incorrect.
On December 12, 2005 appellant submitted an overpayment questionnaire and requested
a decision based on a review of the written record. She submitted a 2004 federal tax return and
asserted that she was not at fault in accepting the overpayment and that it would be a financial
hardship for her to repay the debt. Appellant noted that she stopped working based on a doctor’s
recommendation. She received compensation starting July 10, 2005 and believed that the Office
1

After appellant returned to part-time work, the Office reduced her compensation to reflect her loss of wageearning capacity based on her ability to work four hours per day.
2

Appellant did not appeal this decision to the Board. She requested reconsideration several times with the most
recent Office decision being an August 24, 2006 decision denying modification of the prior decision.

2

was giving her additional time for reconsideration of her claim. Appellant also submitted a
December 2, 2005 pay stub.
In a December 21, 2005 decision, the Office found that appellant received a $3,456.00
overpayment of compensation from July 10 to October 29, 2005 for which she was at fault in
creating. The overpayment occurred because she received wage-loss benefits after the Office
terminated her compensation for abandoning suitable work pursuant to 5 U.S.C. § 8106(c). The
Office found that she was at fault in creating the overpayment because she accepted payments
that she knew or reasonably should have known to be incorrect.
On January 6, 2006 appellant requested waiver contending that it would be a hardship to
repay the debt because she had no income. She submitted federal tax returns for the period 1999
to 2004 and requested her compensation benefits be recalculated to include her dependent
grandchild.
On March 17, 2006 appellant appealed to the Board. In a February 9, 2007 order, the
Board remanded the case for reconstruction of the record. The Board instructed the Office to
issue an appropriate decision to protect appellant’s appeal rights.3
On July 28, 2008 the Office informed appellant that it had preliminarily determined that
she received a $3,456.00 overpayment from July 10 to October 29, 2005 because she received
wage-loss compensation after the Office terminated her compensation. It found that she was
paid $3,456.00 in compensation from July 10 to October 29, 2005. Appellant received $864.00
in compensation for each of the following four pay periods: July 10 to August 6, August 7 to
September 3, September 4 to October 1 and October 2 to 29, 2005. The Office found that
appellant was at fault in creating the overpayment because she accepted payment that she knew
or reasonably should have known to be incorrect.
In a September 2, 2008 decision, the Office found that appellant received a $3,456.00
overpayment of compensation from July 10 to October 29, 2005 for which she was at fault in
creating. It indicated that she did not respond to the notice of preliminary overpayment.
In a letter dated September 12, 2008, appellant disagreed with the overpayment and fault
finding and asserted that she was unable to work and remained entitled to compensation for her
work injury. She submitted an overpayment recovery questionnaire dated August 26, 2008 and
requested a prerecoupment hearing. In a separate statement, appellant noted she brought the
overpayment to the Office’s attention and thought she was entitled to receive the compensation
payments until the error was corrected. She believed that the Office was providing basic
assistance because of the permanent nature of her injury and she was unable to repay the debt.4
On November 14, 2008 appellant appealed to the Board and reasserted her arguments
regarding her ability to work and to repay the overpayment. In an October 21, 2009 order, the
3

Docket No. 06-973 (issued February 9, 2007).

4

In an October 15, 2008 decision, the Office denied appellant’s request for a hearing noting that a final
overpayment decision is not subject to the hearing provision of 5 U.S.C. § 8124(b).

3

Board remanded the case to the Office for further development. The Board noted that, after the
November 16, 2005 preliminary overpayment finding, the Office received responsive evidence,
including an overpayment questionnaire and a 2004 tax return, on December 19, 2005. The
Board noted that the Office’s December 21, 2005 final overpayment decision found that
appellant did not submit responsive evidence. The Board noted that the December 21, 2005
overpayment decision did not review the evidence submitted by appellant and received by the
Office on December 19, 2005. The Board remanded the matter to the Office to consider all the
evidence submitted at the time of the December 21, 2005 and September 2, 2008 decisions.5
On November 24, 2009 the Office advised appellant of the Board’s action and the
pending overpayment matter. It requested that she complete and submit a new/current
overpayment questionnaire so that the Office could further consider the issues of fault and
waiver. The Office also requested appellant submit any supporting documents including tax
returns, bank account statements and other records that support the income and expenses listed.
It provided appellant 30 days to submit the evidence.
In a February 24, 2010 decision, the Office found that appellant received a $3,456.00
overpayment of compensation from July 10 to October 29, 2005 because she received wage-loss
compensation after the Office terminated her compensation benefits for abandoning suitable
work pursuant to 5 U.S.C. § 8106(c). It found that she was at fault in creating the overpayment
because she accepted payment that she knew or reasonably should have known to be incorrect.
The Office noted reviewing the December 12, 2005 and August 28, 2006 overpayment
questionnaires as well as the federal tax returns for the period 1999 to 2004. It stated that it
would request full payment of $3,456.00 within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) provides that the United States shall pay compensation for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.6 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.7
Section 8106(c)(2) of the Act8 states that a partially disabled employee who refuses to
seek suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for her is not entitled to compensation.9 The implementing regulations provide that a
partially disabled employee who refuses to seek suitable work, or refuses to or neglects to work
5

Docket No. 09-796 (issued October 21, 2009).

6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8106(c)(2).

9

Id.

4

after suitable work is offered to or arranged for him or her, is not entitled to compensation,
including compensation for a schedule award under 5 U.S.C. § 8107.10
ANALYSIS -- ISSUE 1
In a June 28, 2005 decision, the Office terminated appellant’s monetary compensation
effective July 10, 2005 based on her abandonment of suitable work. Appellant continued to
receive wage-loss compensation for partial disability, four hours per day, through
October 29, 2005. Based on the termination of compensation under section 8106(c)(2), she was
not entitled to wage-loss compensation beginning July 10, 2005. Thus, an overpayment
occurred.
The Office determined that from July 10 to October 29, 2005 appellant received
$3,456.00 wage-loss compensation. As appellant was not entitled to wage-loss compensation
beginning July 10, 2005, this amount represents an overpayment of compensation. She received
four compensation checks during this period, each in the amount of $864.00. Appellant noted
that she received the compensation checks and cashed them. The Board finds that the Office
properly determined that appellant received an overpayment of compensation in the amount of
$3,456.00.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.11 No waiver of an overpayment is possible if the claimant is at fault in creating
the overpayment.12
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.13
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provide that whether or not the Office determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the

10

See 20 C.F.R. § 10.517.

11

5 U.S.C. § 8129(b).

12

Gregg B. Manston, 45 ECAB 344 (1994).

13

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116 (1999).

5

overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. For it to establish that appellant was with fault in creating the overpayment of
compensation, the Office must establish that, at the time appellant accepted the compensation
checks in question, she knew or should have known the payments were incorrect.15
As noted, the Office erroneously issued wage-loss benefits in the amount of $864.00
during four payments issued July 10 to October 29, 2005 after her monetary compensation was
terminated pursuant to 5 U.S.C. § 8106(c) for abandoning suitable work. Even if the
overpayment resulted from negligence on the part of the Office, this does not excuse the
employee from accepting payments she knew or should have known were incorrect.16 On
April 13 and May 23, 2005 the Office advised appellant that a person who abandoned suitable
work was not entitled to compensation. In a June 28, 2005 decision, it terminated further
monetary compensation effective July 10, 2005. The decision clearly stated that wage-loss
benefits were terminated as of that date. The evidence reflects that appellant should have been
aware that, as of July 10, 2005, she was not entitled to receive additional wage-loss
compensation.
Appellant noted in the overpayment questionnaires dated December 12, 2005 and
August 26, 2008 that she received compensation after July 10, 2005 but believed that the Office
was providing basic assistance to her because of her injury. This was not a reasonable belief in
light of the language of the June 28, 2005 decision. The Office contacted appellant on
November 16, 2005, and she acknowledged receiving the compensation checks and cashing them
after the Office had terminated her compensation. The evidence establishes that appellant knew
or should have known that the payments were incorrect as she was not entitled to receive wageloss compensation after her benefits were terminated.
For these reasons, the Office properly found that appellant accepted wage-loss
compensation from July 10 to October 29, 2005 which she knew or should have known to be
incorrect. As appellant was at fault under the third fault standard, outlined above, recovery of
the $3,456.00 overpayment of compensation may not be waived.17
On appeal, appellant reasserted her belief that the Office was providing basic assistance
because of the permanent nature of her disability. She also noted that she experienced severe
14

20 C.F.R. § 10.433(b).

15

See Claude T. Green, 42 ECAB 174, 278 (1990).

16

See Russell E. Wageneck, 46 ECAB 653 (1995).

17

As the Office did not direct recovery of the overpayment from continuing compensation payments, the Board
does not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004).

6

financial hardship and could not repay the debt.18 As noted, even though the overpayment may
have resulted from negligence on the part of the Office, this does not excuse her from accepting
payments she knew or should have known to be incorrect.19 The evidence establishes that
appellant was at fault in creating the overpayment of compensation.
CONCLUSION
The Board finds that appellant received an overpayment of compensation from July 10 to
October 29, 2005 for which she was at fault in creating.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Appellant also submitted new evidence on appeal. The Board’s jurisdiction is limited to the evidence that was
before the Office at the time it issued its final decision; therefore, the Board is unable to review evidence submitted
by appellant on appeal. See 20 C.F.R. § 501.2(c)(1).
19

See Russell E. Wageneck, supra note 16.

7

